                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                                            Chapter 11

PATRIOT NATIONAL, INC., et al. 1,                                                 Case No. 18-10189 (KG)

                              Reorganized Debtors.                                (Jointly Administered)

                                                                                  Ref. Docket No. 1036

                                                                                  Hearing Date: Nov. 14, 2018 @ 3:00 p.m. (ET)
                                                                                  Obj. Deadline: Oct. 19, 2018 @ 4:00 p.m. (ET)

  OBJECTION OF PETER KRAVITZ, AS PLAN ADMINISTRATOR AND TRUSTEE
FOR THE PNI LITIGATION TRUST, AND CARRIER & TECHNOLOGY SOLUTIONS,
 LLC, TO MOTION OF JOHN R. DEL PIZZO, ERNEST N. CSISZAR, GLEN HIBLER,
      SEAN M. BIDIC AND TERRY COLEMAN FOR IMMEDIATE PAYMENT
          OF AN ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO
               SECTION 503(b)(1) OF THE BANKRUPTCY CODE

         Peter Kravitz, in his capacities as Plan Administrator and Trustee for the PNI Litigation

Trust, and Carrier & Technology Solutions, LLC (f/k/a Patriot Services, LLC), by and through

their undersigned counsel, hereby object to the Motion Of John R. Del Pizzo, Ernest N. Csiszar, Glen

Hibler, Sean M. Bidic And Terry Coleman For Immediate Payment Of An Administrative Expense Claim

Pursuant To Section 503(B)(1) Of The Bankruptcy Code, dated September 28, 2018 [D.I. 1036], and

respectfully represents as follows:




1   The reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Debtors’ federal tax identification number, are:
    Patriot National, Inc. (1376), Patriot Services, LLC (1695); TriGen Insurance Solutions, Inc. (2501); Patriot Captive Management, LLC
    (2341); Patriot Underwriters, Inc. (0045); TriGen Hospitality Group, Inc. (6557); Patriot Risk Consultants, LLC (0844); Patriot Audit
    Services, LLC (5793); Patriot Claim Services, Inc. (9147); Patriot Risk Services, Inc. (7189); Corporate Claims Management, Inc. (6760);
    CWIBenefits, Inc. (0204); Forza Lien, LLC (7153); Contego Investigative Services, Inc. (0330); Contego Services Group, LLC (0012);
    Patriot Care Management, LLC (2808); Radar Post-Closing Holding Company, Inc. (2049); Patriot Technology Solutions, LLC (6855); and
    Decision UR, LLC (1826). The reorganized Debtors’ headquarters are located at 401 East Las Olas Boulevard, Suite 1650, Fort
    Lauderdale, Florida 33301.
                                        BACKGROUND

       1.       Messrs. Del Pizzo, Csiszar, Hibler, Bidic and Coleman (collectively "Movants")

are all former directors of Patriot National, Inc. Each Movant was first appointed to the Patriot

National, Inc. Board of Directors on the date set forth below, and served continuously thereon

until approximately May 16, 2018:

Name                                            Date of Initial Appointment

John R. Del Pizzo                               June 15, 2014

Ernest N. Csiszar                               April 27, 2017

Glen Hibler                                     April 25, 2017

Sean M. Bidic                                   November 17, 2016

Terry Coleman                                   April 25, 2017



       2. Each Movant has filed an administrative expense claim for Board of Director fees

allegedly incurred between the Petition Date (January 30, 2018) and the date of such Movant's

resignation on or about May 16, 2018. By order of this Court dated September 13, 2018, the

deadline for filing objections to asserted Administrative Expense Claims was extended until

January 11, 2019 [D.I. 1026].

       3. Carrier & Technology Solutions, LLC and the PNI Litigation Trust object to payment

of Movants' asserted Administrative Expense Claims on the following non-exclusive grounds:

                a. On or about February 1, 2018, the Debtors appointed Mr. Jonathan Landers as

       their independent director with broad authority over all restructuring matters.       Mr.

       Landers, together with Mr. Feltman, the Debtors' Chief Restructuring Officer, effectively

       were vested with control over the restructuring and these Chapter 11 cases. Mr. Landers


                                               2
received compensation of approximately $10,000 per month, while Duff & Phelps was

paid $75,000 per month for providing Mr. Feltman's services (exclusive of certain case

milestone payments). As a result of the foregoing, the activities of the Movants in their

capacity as members of the Board of Directors provided no benefit to the Debtors' estates,

and the fees sought by Movants do not constitute "actual, necessary costs and expenses of

preserving the estate … ." See 11 U.S.C. §503(b)(1).

       b. In fact, rather than benefitting the Debtors' estates, the conduct of the Movants

both prior to and after the commencement of these cases suggests that the Movants

individually held (and asserted) interests adverse to the Debtors' estates and Movants

continued to serve on the Board in order to obtain information and further protect those

interests. For example:

              i. Messrs. Del Pizzo and Bidic are both named defendants in the Wasik
       action commenced in November 2016 alleging, among other things, numerous
       counts of breach of fiduciary duty and aiding and abetting breach of fiduciary
       duty;

              ii. Messrs. Del Pizzo, Bidic, Coleman, Hibler and Csiszar are all named
       defendants in the Hudson Bay litigation;

                iii. Messrs. Bidic, Coleman, Csiszar and Hibler filed a motion seeking
       relief from the stay to permit the directors and officers insurance carrier to pay
       defense costs (and, upon information and belief, received payment of their
       counsel fees totaling millions of dollars), and

             iv. notwithstanding their positions and duties as directors, Messrs. Bidic,
       Coleman, Csiszar and Hibler objected to confirmation of the Plan.

Given the foregoing, Movants provided no benefit to the Debtors by nominally remaining

on the Board. Rather, by doing so, Movants cost the Debtors' estate significant sums,

including, without limitation, almost one hundred thousand dollars in legal fees by




                                        3
       conducting unnecessary and unproductive weekly Board meetings that required the time

       and attention of counsel.

              c. Messrs. Coleman, Csiszar and Del Pizzo also seek additional, incremental fees

       for their nominal roles as Chairman of the Governance Committee, Chairman of the

       Audit Committee and Lead Director, respectively. While holding these titles in name

       only postpetition, none of the Movants provided any services or benefit to the Debtors

       during the post-Petition Date period. Indeed, nothing in the Motion and nothing in any of

       the Movants’ respective proofs of administrative claim demonstrates any benefit

       whatsoever to the Debtors’ estates in connection with the activities or services the

       Movants claim to have performed.

              d. Pursuant to the Plan, the PNI Litigation Trust intends to investigate and

       prosecute claims of the estate against, among others, Movants and other former officers

       and directors of the Debtors. For instance, the PNI Litigation Trust is investigating

       claims against the Movants (individually and collectively) for damages arising from their

       approval of the Separation Agreement with Mr. Mariano in July 2017, pursuant to which

       the Movants' authorized payments to Mr. Mariano in excess of $10 million (at least $6

       million of which was paid in cash). In connection with those claims against Movants

       (and others) the PNI Litigation Trust will likely assert damages in the millions of dollars.

       As such, the Debtors (and the PNI Litigation Trust) have a valid and enforceable setoff

       right against each Movant which is specifically preserved under the Plan.

       4. For the foregoing reasons, it is highly unlikely that any of the Movants' will ever hold

an Allowed Administrative Expense Claim, and thus allowance and payment of any of the

Movant’s claims should be neither approved nor directed.



                                                4
       WHEREFORE, for the reasons set forth above the PNI Litigation Trust and Carrier &

Technology Solutions, LLC hereby respectfully request that the Motion be denied.

Dated: October 18, 2018                    MORRIS JAMES LLP

                                           /s/ Carl N. Kunz, III
                                           Carl N. Kunz, III, Esq. (DE Bar No. 3201)
                                           500 Delaware Avenue, Suite 1500
                                           P.O. Box 2306
                                           Wilmington, Delaware 19801-1494
                                           Telephone: (302) 888-6800
                                           Facsimile: (302) 571-1750

                                                  -and-

                                           David M. Posner, Esq.
                                           Kilpatrick Townsend & Stockton LLP
                                           The Grace Building
                                           1114 Avenue of the Americas
                                           New York, New York 10036-7703
                                           Telephone: (212) 775-8700
                                           Facsimile: (212) 775-8800

                                           Counsel to Peter Kravitz, as Litigation Trustee for
                                           the PNI Litigation Trust

                                           and

                                           Adam G. Landis, Esq. (DE Bar No. 3407)
                                           Landis Rath & Cobb LLP
                                           909 Market Street, Suite 1800
                                           Wilmington, DE 19801
                                           Telephone: (302) 467-4400
                                           Facsimile: (302) 467-4450

                                                  -and-

                                           Adam C. Harris, Esq.
                                           Schulte Roth & Zabel LLP
                                           919 Third Avenue
                                           New York, NY 10022
                                           Telephone: (212) 756-2000
                                           Facsimile: (212) 593-5955

                                           Counsel to Carrier & Technology Solutions, LLC

                                              5
